Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 31, 2020

                                     No. 04-20-00054-CV

                                 IN RE STATE OF TEXAS,

                 From the 63rd Judicial District Court, Kinney County, Texas
                            Trial Court No. 4845, 4863 and 4866
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER
       The Relator’s Motion to Extend Time by Three Days to File Relator’s Motion for Rehearing
and/or Motion for En Banc Reconsideration is hereby Granted. Time is extended to April 2, 2020.

       It is so ORDERED on March 31, 2020.


                                                            PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court